DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Response to Amendment
The amendment filed 01/13/2022 has been entered. Applicant amended claims 1, 4, 6-8, 11-13, and 16-20 and canceled claim 10. Claims 1 and 4-9, and 11-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9-, 11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (CN111353326A), hereinafter "Zhong", in view of Wang et al. (PG-Pub. US 20180211097), hereinafter "Wang".
Regarding claim 1:
Zhong teaches: a method for detecting liveness in captured image data (FIG. 3, ¶ [0007] “living body detection method based on the multi-spectral face difference map”);
the method comprising:
receiving, from one or more image capture devices, two-dimensional image data representing two static images captured simultaneously and depicting a same human person, the two-dimensional image data representing each of the two static images including data representing light captured in a respective one of two spectral bands (¶ [0008] “S1: Collect visible light images and infrared images separately for the current user”;¶ [0016] “The further improvement of the living body detection method based on the multi-spectral face difference map of the present invention is that the visible light image and the infrared image in step S1 are collected simultaneously by a visible light camera and an infrared camera respectively” Also, see ¶ [0046]);
wherein the two-dimensional image data representing a first one of the two static images includes data representing captured visible light and the two-dimensional image data representing a second one of the two static images includes data representing captured infrared light (¶ [0008] S1: Collect visible light images and infrared images separately for the current user” Also, see ¶ [0046]);
creating, based on the two-dimensional image data representing the two static images, a two-dimensional combined image representation of the received two-dimensional image data (¶ [0012] “S5: If human faces are detected in both images [visible and infrared], perform face key point detection on the two images to obtain key points of the region of interest;”¶ [0013] “S6: According to the key point detection result, use the face alignment algorithm to align the face regions in the two images [visible and infrared], to obtain the face difference image [combined image];” Also see ¶ ¶ [0052] – [0053]);
Zhong does not specifically teach: analyzing the two-dimensional combined image representation, the analyzing including determining whether shadowing is detected in the two-dimensional combined image representation; classifying the received two-dimensional image data as likely to depict a live human person or as likely to depict a two-dimensional spoof of a live human person dependent on results of the analyzing; and outputting a classification result indicating a likelihood that the received two-dimensional image data depicts a live human person.
However, in a related field, Wang teaches: analyzing the two-dimensional combined image representation, the analyzing including determining whether shadowing is detected in the two-dimensional combined image representation (FIGS. 3 and 4A-4F; ¶ [0071] “Then, after a facial feature image of the user is obtained, the facial feature image may be inputted into the classifier to obtain a detection result [similar to analyzing the combined image]. During specific detection, the classifier may obtain a detection result based on whether shadow features shown in the facial feature image are consistent with facial characteristics of a living body trained in the classifier.” ¶ [0072] “FIG. 4C is a facial feature image which illustrates the differences between the initial image in FIG. 4A and the changed image in FIG. 4B” note that the facial feature image is a combined two-dimensional image);
classifying the received two-dimensional image data as likely to depict a live human person or as likely to depict a two-dimensional spoof of a live human person dependent on results of the analyzing (FIGS. 3 and 4A-4F; ¶ [0071] “During specific detection, the classifier may obtain a detection result based on whether shadow features shown in the facial feature image are consistent with facial characteristics of a living body trained in the classifier. If they are consistent, it indicates that the object photographed is a living body. If they are not consistent, it indicates that the object photographed may be a photograph, and not a human face”);
outputting a classification result indicating a likelihood that the received two- dimensional image data depicts a live human person (FIGS. 3 and 4A-4F; [0071] Then, after a facial feature image of the user is obtained, the facial feature image may be inputted into the classifier to obtain a detection result [the output of the classifier].” ¶ [0074] “Step 309: In the case that the object to be recognized is a living body, forward security information inputted by the object to be recognized on the smart phone to a server for verification.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhong to incorporate the teachings of Wang by including: analyzing the two-dimensional combined image representation, the analyzing including determining shadowing is detected in the two-dimensional combined image representation; classifying the received two-dimensional image data as likely to depict a live human person or as likely to depict a two-dimensional spoof of a live human person dependent on results of the analyzing; and outputting a classification result indicating a likelihood that the received two-dimensional image data depicts a live human person in order to detect whether s real authentic user is operating the device and improve security before performing an operation such as password change or fund transfer of the user as disclosed by Wang in ¶ [0075].
Regarding claim 4:
Zhong in view of Wang teaches the method of claim 1 as applied above.
Zhong further teaches: wherein: the one or more image capture devices comprises a single image capture device configured to capture light in the two spectral bands [¶ [0046] “…In other embodiments, a single camera with a switchable filter can also be used collects visible light images and infrared images”; 
and the method further comprises processing data representing light captured by the single image capture device in the two spectral bands to generate the two-dimensional image data representing the two static images (¶ [0053] “…the facial area of the visible light image is calculated from the aligned infrared image to obtain the face difference image. The difference is to subtract the corresponding pixel values in the two images. In this embodiment, the absolute value of the result of the pixel value subtraction is taken”).
Regarding claim 9:
Zhong in view of Wang teaches the method of claim 1 as applied above.
Zhong further teaches: wherein: wherein said analyzing the two-dimensional combined image representation and said classifying the received two-dimensional image data are performed using a neural network or machine learning model trained to detect liveness in two-dimensional image data depicting faces of human persons (FIG. 2, ¶ [0036] “Figure 2 is a schematic diagram of the process of training a classification model using neural networks.” Also, see ¶¶ [0056] – [0066]).
Regarding claim 11: the claim limitations are similar to those of claim 1; therefore rejected in the same manner as applied above. The only difference in the system claim 11 is having a processor and a memory which are disclosed by Wang in FIG. 7. 
Regarding claim 13, the claim limitations are similar to those of claim 4; therefore rejected in the same manner as applied above.
Regarding claim 15, the claim limitations are similar to those of claim 9; therefore rejected in the same manner as applied above.
Regarding claim 17, the claim limitations are similar to those of claim 1; therefore rejected in the same manner as applied above. Wang teaches: a non-transitory, computer-readable storage medium having program instructions stored thereon (¶ [0006] “The present invention also includes a non-transitory computer-readable medium having computer executable instructions that when executed by a processor cause the processor to perform a method of authentication.”).



Claims 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN111353326A) in view of Wang (PG-Pub. US 20180211097), and further in view of Bazakos et al. (PG-Pub. US 20050110610), hereinafter "Bazakos".
Regarding claim 5:
Zhong in view of Wang teaches the method of claim 1 as applied above.
While Zhong further teaches: wherein the one or more image capture devices comprises two (¶ [0046] “Preferably, in this embodiment, the visible light image and the infrared image are collected at the same time through the visible light camera and the infrared camera respectively. The simultaneous collection means that the exposure start time of the two cameras is the same.”)
Zhong is silent about the two capturing device being co-located and aligned. 
However, in a related field, Bazakos teaches: two capturing device being co-located and aligned (FIGS. 5- 7; ¶ [0015] “In accordance with another embodiment, the face of the person (i.e., three-band facial images: low near-IR band, upper near-IR band, and the visible band mentioned above) is captured by a Tri-Band Imaging (TBI) system. Because of the common optics, the resulting three simultaneous images of the face of the person are precisely registered. If any of the associated three cameras operates with its own optics, the registration process is preferably performed algorithmically.” It is implied that three cameras are co-located within the Tri-Band imaging systems and are aligned to precisely capture three face images simultaneously).

Regarding claim 12:
Zhong in view of Wang teaches: the system of claim 11 as applied above;
Zhong in view of Wang does not teach: an infrared illumination source positioned to provide infrared illumination while the one or more image capture devices capture the two-dimensional image data representing the two images depicting the same human person.
However, Bazakos teaches: an infrared illumination source positioned to provide infrared illumination while the one or more image capture devices capture the two-dimensional image data representing the two images depicting the same human person (FIG. 5; ¶ [0046] “…The facial recognition system includes near-IR illuminator 51 for generating near-IR light with both high wavelength bands and low wavelength bands on subject 57 (which may be a person or several persons)”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhong in view of Wang to incorporate the teachings of Bazakos by including an infrared illumination source positioned to provide infrared illumination while the one or more image capture devices capture the two-dimensional image data representing the two images depicting the same human person in 
Regarding claim 14, the claim limitations are similar to those of claim 5; therefore rejected in the same manner as applied above.

Claims 6, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN111353326A) in view of Wang (PG-Pub. US 20180211097), and Musial et al. (PG-Pub. US 20150294136), hereinafter “Musial".
Regarding claim 6:
 Zhong in view of Wang teaches the method of claim 1 as applied above.
Zhong further teaches: wherein creating the two-dimensional combined image representation comprises: 
subtracting, on a per-pixel basis, data representing a first one of the two images from data representing a second one of the two images to generate data representing a two-dimensional intermediate image (¶ [0053] “the facial area of the visible light image is calculated from the aligned infrared image to obtain the face difference image . The difference is to subtract the corresponding pixel values in the two images. In this embodiment, the absolute value of the result of the pixel value subtraction is taken”)
Zhong does not specifically teach: subtracting, on a per-pixel basis, data representing a first one of the two images from data representing a second one of the two images to generate data representing a two-dimensional intermediate image and dividing, on a per-pixel basis, the data representing the two-dimensional intermediate image by the data representing the second one of the two images to create the two-dimensional combined image representation.
However, in a related field, Musial teaches: subtracting, on a per-pixel basis, data representing a first one of the two images from data representing a second one of the two images to generate data representing a two-dimensional intermediate image (¶ [0038] “…In one embodiment, the match criteria for two geometric shapes may be calculated by subtracting the area of a candidate shape [first image] from the area of shape probe image 200 [second image] when the candidate shape is overlaid onto probe image 200, dividing the result by the area of probe image 200”);
and dividing, on a per-pixel basis, the data representing the two-dimensional intermediate image by the data representing the second one of the two images to create the two-dimensional combined image representation (¶ [0038] “…In one embodiment, the match criteria for two geometric shapes may be calculated by subtracting the area of a candidate shape [first image] from the area of shape probe image 200 [second image] when the candidate shape is overlaid onto probe image 200, dividing the result [intermediate image] by the area of probe image 200 [second image]”);
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhong and Wang to incorporate the teachings of Musial by including: dividing, on a per-pixel basis, the data representing the two-dimensional intermediate image by the data representing the second one of the two images to create the two-dimensional combined image representation in order to pre-process an image before matching it with images in a database. Moreover, the division step is merely a 
Regarding claim 16, the claim limitations are similar to those of claim 6; therefore rejected in the same manner as applied above.
Regarding claim 18, the claim limitations are similar to those of claim 6; therefore rejected in the same manner as applied above.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN111353326A) in view of Wang (PG-Pub. US 20180211097), and further in view of Musial (PG-Pub. US 20150294136), and Gunjan (PG-Pub. US 20150278590).
Regarding claim 7:
Zhong in view of Wang and Musial teaches: the method of claim 6 as applied above.
Zhong further teaches: wherein creating the two-dimensional combined image representation further comprises, prior to said subtracting and said dividing, at least one of converting the data representing each of the two images to respective grayscale images (¶ [0008] “S2: Convert the infrared image and the visible light image into grayscale images respectively”; ¶ [0013] “S6: According to the key point detection result, use the face alignment algorithm to align the face regions in the two images to obtain the face difference image“).
Zhong does not specifically teach: and down-sampling each of the respective grayscale images to a same two- dimensional resolution.
However, in a related field, Gunjan teaches: converting the data representing each of the two images to respective grayscale images; and down-sampling each of the respective grayscale images to a same two- dimensional resolution (¶ [0027] “…Thus, for example, Validation Engine 105 may preprocess still image input by desaturating the still image input to produce a grayscale image…Other operations may be performed during preprocessing, such as resizing the still image input to satisfy certain minimum or maximum resolution requirements or reformatting the still image input from one format to another.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhong, Wang, and Musial to incorporate the teachings of Gunjan by including: converting the data representing each of the two images to respective grayscale images; and down-sampling each of the respective grayscale images to a same two- dimensional resolution in order to pre-process an image before detecting personality traits by comparing features in the image with images in a database. Moreover, these pre-processing techniques are well-known to one of ordinary skill in the art to pre-filter an image before further processes. 
Regarding claim 19, the claim limitations are similar to those of claim 7; therefore rejected in the same manner as applied above.


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN111353326A) in view of Wang (PG-Pub. US 20180211097), and Zschau (PG-Pub. US 20100303294).
Regarding claim 8:
Zhong in view of Wang teaches: the method of claim 1 as applied above;
Zhong in view of Wang does not teach: wherein analyzing the two-dimensional combined image representation comprises, prior to determining whether shadowing is detected in the two-dimensional combined image representation, performing a histogram equalization operation on data representing the two-dimensional combined image representation to increase contrast in the two- dimensional combined image representation.
However, in a related field, Zschau teaches: performing a histogram equalization operation on data representing the two-dimensional combined image representation to increase contrast in the two- dimensional combined image representation (¶ [0043] “In the embodiment which is preferred here, this pre-processing step includes a greyscale value histogram equalisation in the first search area. In a histogram equalisation, the statistic distribution of the greyscale values or colour values in the image data is transformed using an equalisation function in order to achieve a better distribution of greyscale values or colouring, thus improving the contrast and normalising the content of the image data within the search area.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhong and Wang to incorporate the teachings of Zschau by including: performing a histogram equalization operation on data representing the two-dimensional combined image representation to increase contrast in the two- dimensional combined image representation in order to improve the contrast to make the face landmarks clearer and easier to analyze. 
Regarding claim 20, the claim limitations are similar to those of claim 8; therefore rejected in the same manner as applied above.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665